FILED
                            NOT FOR PUBLICATION                             AUG 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE MIGUEL RODRIGUEZ,                           No. 11-56989

               Petitioner - Appellant,           D.C. No. 3:10-cv-02651-AJB

  v.
                                                 MEMORANDUM *
MATTHEW CATE,

               Respondent - Appellee.



                   Appeal from the United States District Court
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       California state prisoner Jose Miguel Rodriguez appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition for

failure to state a claim. We have jurisdiction under 28 U.S.C. § 2253, and we




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly dismissed Rodriguez’s petition because the court

lacked jurisdiction to consider his claims that the restitution order imposed as part

of his sentence violated his due process and Eight Amendment rights. See 28

U.S.C. § 2254(a); Bailey v. Hill, 599 F.3d 976, 982 (9th Cir. 2010) (“§ 2254(a)

does not confer jurisdiction over a state prisoner’s in-custody challenge to a

restitution order imposed as part of a criminal sentence”).

      AFFIRMED.




                                           2                                     11-56989